 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This First Amendment (“Amendment”) is made as of May 31, 2007 to the
Amended and Restated Credit Agreement dated as of July 25, 2006 (as amended,
supplemented, restated or otherwise modified and in effect from time to time,
the “Credit Agreement”), by and among JOHN B. SANFILIPPO & SON, INC., a Delaware
corporation (“Borrower"), the financial institutions party thereto (collectively
“Lenders” and individually a “Lender”) and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, in its capacity as successor Agent for the Lenders
to U.S. Bancorp Ag Credit, Inc., a Colorado corporation (the “Agent”). This
Amendment is made by the Lenders signatory hereto (being at least the “Required
Lenders,” as defined in the Credit Agreement).
RECITAL
     Except as defined herein, all capitalized terms used in this Amendment
shall have meaning assigned to them in the Credit Agreement.
     Borrower and the Lenders desire that certain Defaults and Matured Defaults
under the Credit Agreement be waived and that the Credit Agreement be amended in
certain respects.
     NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in the Credit Agreement and this Amendment, and of any
loans or extensions of credit or other financial accommodations at any time made
to or for the benefit of the Borrower by Lenders, the Borrower, the Agent and
the Lenders agree as follows:
     1. As of February 2, 2007, March 1, 2007, March 29, 2007 and May 3, 2007
Borrower failed to maintain minimum Working Capital, as required by Section 5.6
of the Credit Agreement and Section 10.1(e) of the Note Purchase Agreement, as
of March 29, 2007 Borrower failed to maintain minimum EBITDA, as required by
Section 10.1(d) of the Note Purchase Agreement, and as of May 31, 2007 Borrower
will fail to maintain minimum Working Capital, as required by Section 5.6 of the
Credit Agreement and Section 10.1(e) of the Note Purchase Agreement
(collectively, the “Financial Covenant Defaults”). The Financial Covenant
Defaults under the Credit Agreement have resulted or would (absent this waiver)
result in the occurrence of Matured Defaults as set forth in Subsection (o) of
the definition of Matured Default as set forth in the Credit Agreement, and the
Financial Covenant Defaults under the Note Purchase Agreement have resulted or
would (absent this waiver) result in the occurrence of Matured Defaults as set
forth in Subsection (l) of the definition of Matured Default as set forth in the
Credit Agreement (collectively, the “Subject Matured Defaults”). The Lenders
hereby consent to the Subject Matured Defaults, and waive their rights powers
and remedies with respect to the Subject Matured Defaults (the “Waiver and
Consent”). Notwithstanding the foregoing Waiver and Consent, it is expressly
understood and agreed that the Lenders shall have the right at all times
hereafter to require strict performance by Borrower of all terms of the Credit
Agreement or any other Financing Agreement, that the Lenders do not waive,
affect or diminish any right, power or remedy of the Lenders under the Credit
Agreement or any other Financing

Page 1 of 4



--------------------------------------------------------------------------------



 



Agreement except as expressly set forth herein and that except as expressly set
forth herein, the Credit Agreement and each other Financing Agreement shall
continue in full force and effect in accordance with their respective terms.
     2. The definition of “Applicable Margin” set forth in Section 1.1 of the
Credit Agreement, General Definitions, shall be amended to read as follows:
     "Applicable Margin” shall mean with respect to Swing Line Loans or Line of
Credit Advances that are Prime Rate Loans or LIBOR Rate Loans, or with respect
to Non-Use Fees and Letter of Credit Fees the rates per annum set forth below
for the then applicable Financial Performance Level:

                                      Swing Line Loans,     Financial          
LIBOR Rate Loans     Performance           and Letter of     Level   Prime Rate
Loans   Credit Fees   Non-Use Fees
 
                       
Level 1
    1.75 %     3.50 %     0.25 %
Level 2
    1.25 %     3.00 %     0.25 %
Level 3
    0.75 %     2.50 %     0.20 %
Level 4
    0.25 %     2.00 %     0.20 %
Level 5
    0.25 %     1.50 %     0.15 %

     The initial Financial Performance Level shall be Level 2. The Agent will
review Borrower’s financial performance as of each fiscal quarter end, beginning
with the fiscal quarter end on June 28, 2007, after its receipt of Borrower’s
financial statements and Compliance Certificate as of the end of such fiscal
quarter, and will confirm Borrower’s determination as to Borrower’s Financial
Performance Level based on such fiscal quarter. As so confirmed by the Agent,
Borrower’s Financial Performance Level will determine the Applicable Margin
effective for Prime Rate Loans and LIBOR Rate Loans, and with respect to Letter
of Credit Fees and Non-Use Fees for the three month period beginning on the
fifteenth day of the second month following the end of such fiscal quarter. If
the Agent does not receive such quarter end statements on or before the date
they are due in accordance with Section 5.1, Borrower’s Financial Performance
Level shall be deemed to be Level 1 beginning with the fifteenth day of the
second month following the end of such fiscal quarter and shall remain at Level
1 until the 15th Business Day after such financial statements are received by
the Agent and a determination by the Agent that a different Financial Level
shall apply during the remainder of the three month period.

Page 2 of 4



--------------------------------------------------------------------------------



 



     3. A new Section 5.11 of the Credit Agreement, Consulting Agreement, shall
be amended to read as follows:
     5.11 Consulting Agreement. On or before June 20, 2007 Borrower shall
obtain, and shall thereafter maintain the services of a financial consultant
reasonably acceptable to the Required Lenders to assist Borrower with its
business and financial planning and with its financial reporting to the Lenders
and the holders of the Notes.
     4. This Amendment shall be effective as of its date, conditioned on the
execution and delivery to the Agent in form and substance reasonably acceptable
to the Agent of: (a) this Amendment, (b) a waiver under the Note Purchase
Agreement by the Required Holders (as defined in the Note Purchase Agreement) of
the Notes of the Financial Covenant Defaults and related cross defaults; and
(c) An agreement or agreements to end the Sharing Period (as defined in the
Intercreditor Agreement) by the Required Senior Lenders (as defined in the
Intercreditor Agreement).
     5. On the date this Amendment becomes effective, Borrower agrees to pay to
the Agent for distribution to the Lenders (based on their respective Pro Rata
Percentages), including the Agent, an amendment fee in the amount of $100,000.
The foregoing fee shall be fully earned and, at the option of the Agent, shall
be paid by an Advance pursuant to Section 2.1, without prior demand by the
Agent.
     6. This Amendment shall be an integral part of the Credit Agreement, as
amended, and all of the terms set forth therein are hereby incorporated in this
Amendment by reference, and all terms of this Amendment are hereby incorporated
into said Credit Agreement, as if made an original part thereof. All of the
terms and provisions of the Agreement, as amended, which are not modified in
this Amendment, shall remain in full force and effect.
{SIGNATURE PAGE FOLLOWS}

Page 3 of 4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

              JOHN B. SANFILIPPO & SON, INC., a
Delaware corporation

      By   /s/ Herbert J. Marros         Its   Controller                U.S.
BANK NATIONAL ASSOCIATION
as Agent and as a Lender

      By   /s/ Dale Welke         Its   Vice President                LASALLE
BANK NATIONAL
ASSOCIATION, as a Lender

      By   /s/ Emily Eigel         Its   Assistant Vice President               
ING CAPITAL LLC, as a Lender

      By   /s/ William B. Redmond         Its   Managing Director             

[Signature Page to First Amendment to Amended and Restated Credit Agreement
dated as of May 31, 2007]

Page 4 of 4